Citation Nr: 0413907	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-29 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits based on additional benefits 
for a helpless dependent child prior to November 1, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to April 1953.  
The veteran died in October 2002.  The appellant is the 
veteran's widow on behalf of her and the veteran's son, a 
helpless child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran applied for a pension in 1987.  As of the 
date of the application, the veteran's son was 23 years of 
age.  It was noted that his son was disabled with epilepsy.

2.  A March 1988 rating decision granted the veteran a non-
service-connected pension, effective April 27, 1987, the date 
of the veteran's claim.  This was after several 
administrative denials for failure to prosecute his claim.

3.  An RO letter dated April 26, 1988, informed the veteran 
that additional information was needed in order to claim R. 
M. (son) as a helpless child.  There is no record in the 
claim file of this letter having been returned as 
undelivered.  It was noted that a birth certificate was 
needed.  There is no evidence of a response to this request 
for information/evidence.

4.  An RO letter dated April 27, 1988, informed the veteran 
how his son could qualify for benefits and that he should 
provide the information within 60 days.  Specifically, by 
providing medical evidence as to his disability and whether 
the disability existed prior to his attaining age 18.  There 
is no record in the claim file of this letter having been 
returned as undelivered.  There is no evidence of response to 
this request for information/evidence.

5.  On the next Income verification report, dated in June 
1988, he reported having an unmarried dependent child.  No 
additional information.  Subsequent similar forms filled out 
by the veteran indicated no "child" at home, or left the 
category blank.

6.  The veteran expired in October 2002.  He did not have a 
claim for helpless child benefits pending at the time of his 
death.

7.  There is no competent credible evidence that the veteran, 
between April 1987 and his death in October 2002, submitted 
any medical evidence, or the other information requested, to 
show that his son was incapacitated prior to attaining age 
18.

8.  Helpless child benefits were awarded to the appellant 
effective November 2002, based on the appellant's application 
filed that month and subsequent evidence showing that R. M. 
was incapable of self-support prior to age 18.


CONCLUSIONS OF LAW

1.  Any claim the veteran may have submitted for inclusion of 
his incapacitated son as a basis for determining the 
veteran's pension benefits was abandoned.  There was no claim 
for helpless child benefits pending at the time of the 
veteran's death.  38 C.F.R. § 3.158(a) (2003).

2.  The criteria for an effective date earlier than November 
1, 2002, for the award of accrued benefits based on 
additional benefits for a helpless dependent child have not 
been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The RO determined that the appellant's claim presented a 
legal question solely of eligibility and did not issue a VCAA 
letter, as no development was indicated.  See generally Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Board finds this 
to have been a proper determination under the circumstances 
of this case.

The appellant does not make any specific assertion that a 
specific document addressing the status of her son was mailed 
or otherwise provided to the RO.  In the May 2003 NOD, she 
relates that the son "should have been on his father's claim 
when he was alive."  In her substantive appeal, the 
appellant asserts that the veteran sent all information VA 
required and, although she is unaware of what happened to the 
information, she is quite sure the veteran sent them.

The Board finds that the appellant's assertions are based on 
no more than her assumption or inference as concerns what the 
veteran may have done.  She does not assert that she 
personally observed a specific form being accomplished or 
mailed.  Therefore, the Board finds that a decision on the 
date the son's eligibility for benefits inured may be based 
on the claim file and the applicable law.  Id.

Factual background.

The veteran filed for a non-service-connection pension in 
April 1987.  The application reflected the veteran's son, his 
date of birth of March [redacted], 1964, and that he was seriously 
disabled due to epilepsy.  The veteran also listed his 
grandson, who lived with him.

The veteran's September 1987 VA medical examination was 
cancelled due to his failure to report.  A November 1987 RO 
letter informed the veteran that his claim must be denied 
because of his failure to report, and that further action 
could not be taken unless he informed the RO of his 
willingness to report for an examination.  The veteran 
apparently did so, as he was examined in March 1988.  A March 
1988 rating decision granted the veteran a pension.

In response to the RO's March 1988 request for a report on 
all of his income, the veteran submitted a VA Form 21-0515-1, 
Improved Pension Eligibility Verification Report (Veterans 
With No Dependents).  On the form, the veteran indicated that 
he was married and living with his spouse and that he did not 
have any unmarried dependent children.  Block 2 of the form 
specifically reflects that VA may recognize a child over the 
age of 18 and who became mentally or physically helpless 
before age 18, and that the veteran should check the "Yes" 
block if he has a child in that category.  The veteran 
checked the "No" block.  The RO's date-time stamp is too 
faint for the Board to determine the date the RO received the 
form.  An April 15, 1988, RO letter informed the veteran that 
his pension was based on his report of zero income for 
himself.

An April 26, 1988, RO letter reflects that the veteran's Form 
21-0515-1 was received on March 29, 1988.  The letter 
informed the veteran that he needed to report his wife's 
income and, in fact, he needed to report the income of his 
entire family.  The letter specifically advised the veteran 
that, if was claiming his son as a helpless child, he needed 
to provide a certified birth certificate.  The letter also 
informed the veteran that VA regulations prohibited payment 
for his grandson as a dependent.

An April 27, 1988, RO letter informed the veteran that his 
pension benefits may be payable based on his son as a 
dependent who became incapable of self-support prior to 
attaining the age of 18.  The veteran was instructed to 
submit medical evidence of his son's condition at age 18 and 
at the then present time.  The letter also provided the 
veteran specific instructions on the other information he 
needed to submit as concerns his son, i.e., his education 
level, marital status, employment status and earnings, etc.

The Board notes that the veteran's June 1988 VA Form 21-0516-
1, Improved Pension Eligibility Verification Report (Veterans 
With Spouse) which he signed on June 2, 1988, and which the 
RO received on June 9, 1988, reflects that he has an 
unmarried dependent child.  However, the veteran's May 1989 
VA Form 21-0516 reflects that he does not have an unmarried 
dependent child, as the "No" block is checked.  Neither the 
"Yes" nor the "No" block is checked on the April 1990 
form.  The May 1991 form reflects the "No" block is 
checked.  The July 1992 form reflects that the veteran 
checked both the "Yes" and "No" blocks (but it appears the 
"Yes" box is scratched out.  The June 1993 form reflects 
that he checked the "No" block.  The May 1994 form reflects 
that he did not insert any information as concerns unmarried 
dependent children.

A November 1995 RO letter reminded the veteran that changes 
in income or dependency were very important items which he 
needed to keep the RO informed on.  The Certificate of Death 
reflects the veteran expired in October 2002.

The appellant filed her claim for benefits in November 2002.  
As concerns all items, including the section on her son, she 
wrote "documentation in file."  A December 2002 RO letter 
informed the appellant that her marriage certificate 
indicating her marriage to the veteran was received but, 
although she indicated on her claim that "documentation [is] 
in file," there was no documentation as concerns the 
veteran's divorce from his first wife, which would prove the 
validity of the appellant's marriage to the veteran.

In a February 2003 letter, the RO explained the appellant's 
award of benefits.  The letter explained that benefits may be 
payable based on the dependency of a child who became 
incapable of self-support prior to attaining age 18, and 
informed her of the information needed.  In her February 2003 
response, the appellant provided the son's birth certificate, 
her statement that the son cannot read or write, he quit 
school at age 16, and that he has never been employed.  She 
also provided a February 2003 statement from R.E.B., MD, that 
her son has a long history or seizures since age 18 and 
continues to have intermittent seizures.  The March 2003 
rating decision granted benefits based on the son's epilepsy 
as of the date of the appellant's claim in November 2002.  
This was the first submission of the birth certificate and 
the first clinical evidence in support of disablement prior 
to turning 18.

The appellant's representative asserts that the veteran did 
in fact file a claim for his son by listing him on his 
original application for a pension and that the RO never 
officially adjudicated that claim.  Instead, the RO stands on 
the veteran's failure to respond to the RO's request for 
documentation.  Therefore, the representative contends, the 
veteran's "claim" still was in an open status (quotes 
added).

Analysis.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Awards of pension to a 
surviving spouse on behalf of a helpless child will be, in 
pertinent part, the date of the receipt of the claim.  
38 C.F.R. § 3.403.  Here payment was made from the first day 
of the month following death, with application for benefits 
received in November 2002.  A claim for accrued benefits was 
denied, giving rise to this appeal.

A specific claim in the form prescribed by the Secretary must 
be submitted in order to receive any payment under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2003).  The Secretary has 
prescribed that a claim or application for VA benefits is 
considered to be any formal or informal written communication 
which requests a determination of entitlement or evidences a 
belief in entitlement to a benefit.  38 C.F.R. § 3.2(p) 
(2003).

A specific claim for death benefits in the form prescribed 
by the Secretary must be filed in order for death benefits 
to be paid to any individual under the laws administered by 
VA.  38 C.F.R. § 3.152(a) (2003).

Except as provided in §3.652 of this part, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen, or for the purpose of determining 
continued entitlement, is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. chapter 18 based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a) (2003).

The Board disagrees with and rejects the representative's 
assertion that the veteran in filed a claim for inclusion of 
his son as a helpless child and that he died with it in an 
open status.  To the extent the veteran might have been said 
to initially filed a claim for benefits, he failed to follow 
through when requested.  First, by operation of law, the 
veteran's son was facially ineligible for inclusion, at 
least without the veteran's providing sufficient information 
to breathe life into the claim.  Specifically, the veteran's 
application reflected that his son was 23 years' old as of 
the date of the veteran's application.  Thus, without 
information as to when the veteran's son became 
incapacitated, applicable regulations precluded his 
eligibility for inclusion, absent evidence he became 
incapacitated prior to reaching 18 years of age.

The RO specifically requested that information in April 1988 
and provided explicit instructions to the veteran, but the 
veteran never submitted any information.  Although the 
veteran's next eligibility verification, June 1988, 
reflected an unmarried dependent child as living with him, 
the veteran never provided the information necessary to 
include his son as a basis for determining his benefits.  
Further, after June 1988, only the July 1992 verification 
even suggests that an unmarried dependent child resided with 
the veteran, and it reflects that both the "Yes" and "No" 
blocks were checked, and it appears that the "Yes" box is 
scratched out.  As late as November 1995, the RO reminded 
the veteran that the status of his dependents was a very 
important part of determining his benefits, and that he 
should immediately report any change.  Whether intended or 
not, all indications from the veteran were that his son was 
not incapacitated at the time he attained age 18.

The veteran had several years to submit the information 
necessary to include his son, and he was reminded of that 
fact.  Thus, the competent evidence of record shows that any 
claim the veteran may have had as concerns including his son 
as a basis for determining his benefits was abandoned.  
38 C.F.R. § 3.158(a) (2003).  
In light of the fact that the veteran abandoned any claim he 
may have had for inclusion of his son as a basis for 
determining his benefits, another claim was required to key 
eligibility for death benefits.  38 C.F.R. § 3.152(a) 
(2003).  

It is noted that for the appellant to be entitled to accrued 
benefits, the veteran must have had a claim for the benefit 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  In this case there was no 
claim for helpless child benefits pending at the time of 
death.  The earlier claim had been abandoned.  There is no 
requirement that adjudication be conducted where 
information/evidence has been requested and not submitted.  
In later income forms there was no indication that the 
veteran had a qualifying "child."  In fact, such dependent 
was specifically denied.

Therefore, the effective date of the eventual award of the 
son's benefits must be based on the date the appellant filed 
her claim for inclusion of her and the veteran's son.

The appellant's claim was filed in November 2002, and that is 
the effective date of the award.  This is in accordance with 
the law.  See 38 U.S.C.A. § 5110(e)(1) (West 2002); 38 C.F.R. 
§ 3.400(c)(4)(ii) (2003).  Therefore, the evidence 
preponderates against the award of an effective date prior to 
November 1, 2002, for award of death benefits based on the 
son's incapacity for self-support, and therefore the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date prior to November 1, 2002, 
for award of accrued benefits based on additional benefits 
for a helpless dependent is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



